  Case
Form     20-01053 Doc
     G5 (20200113_bko)      97  Filed 01/22/21 Entered 01/22/21 10:34:44                Desc Main
                                  Document      Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                          )        Case Number: 20-01053
                                                )
Timothy E. Hoerman                              )              Chapter: 11
                                                )
                                                )                       Honorable Janet S. Baer
                                                )                         DuPage
                Debtor(s)                       )

           AGREED ORDER RESOLVING OBJECTION TO CLAIM (DOCKET # 48)


        This matter having come before the Court on the Debtor's Objection to Claim of Wells
Fargo Bank, N.A. (the "Movant"), filed as Docket Number 48 by Timothy E. Hoerman (the "Debtor"),
and the Movant's opposition thereto; due notice having been given; it appearing to the Court that the
parties have agreed to a course of action for the protection of the Movant; and the Court being otherwise
fully advised in the premises,

         IT IS HEREBY ORDERED THAT:

       1. A secured arrearage in the amount of $194,480.55 was listed in the Proof of Claim filed by
the Movant on February 28, 2020 as Court Claim #2.

         2. The Movant agrees to waive $1,594.15 in pre-petition late fees, reducing its secured pre-
petition arrearage to $192,886.40, consisting of $109,192.41 pre-petition principal and interest due,
$15,687.50 pre-petition attorney fees/costs, $61,780.90 pre-petition escrow deficiency for funds
advanced, and $8,364.84 projected escrow shortage less a suspense credit at filing of $2,139.25.

         3. The Movant shall file an Amended Proof of Claim within sixty (60) days of the date this
order is entered.

        4. The Debtor's Objection to Claim is resolved and Debtor agrees no further objection or
dispute will be filed pertaining to the above fees, costs, escrow, principal or interest due prior to filing.

  Submitted By:

  /s/Todd J Ruchman
Todd J Ruchman
Attorney for Creditor

  /s/David P. Lloyd
David P. Lloyd
Attorney for Debtor
  Case
Form     20-01053 Doc
     G5 (20200113_bko)    97   Filed 01/22/21 Entered 01/22/21 10:34:44      Desc Main
                                 Document     Page 2 of 2

                                                    Enter:


                                                             Honorable Janet S. Baer
Dated: -DQXDU\                                      United States Bankruptcy Judge

Prepared by:
Todd J. Ruchman (6271827)
Umair M. Malik (6304888)
Stephen R. Franks (0075345)
Manley Deas Kochalski LLC
P.O. Box 165028
Columbus OH 43216-5028
614-220-5611; Fax: 614-627-8181
Attorneys for Creditor
The case attorney for this file is Todd J.
Ruchman.
Contact email is tjruchman@manleydeas.com
